                   1 served with a document or testimony demand or a court order, and such subpoena
                   2 or demand or court order seeks Confidential Information, including Confidential
                   3 Health Information of a producing party, the receiving party shall give prompt
                   4 written notice to counsel for the producing party and allow the producing party an
                   5 opportunity to oppose such subpoena or demand or court order prior to the
                   6 deadline for complying with the subpoena or demand or court order.                   No
                   7 compulsory disclosure to third parties of information or material exchanged under
                   8 this Order shall be deemed a waiver of any claim of confidentiality, except as
                   9 expressly found by a court or judicial authority of competent jurisdiction.
                  10         15.    Binding Effect
                  11         This Order shall be binding upon the parties and their attorneys, successors,
        i..


                  12 executors, personal representatives, administrators, heirs, legal representatives,
        0
        0


..;i
     NO
        =
Q.. "O t--
         0
,.;i Ill 0'I
                  13 assigns, subsidiaries, divisions, employees, agents, independent contractors, or
t ...41 <
 41
r:i::t u� 14 other persons or organizations over which they have control.
� 00 J
 = =..c 41
0 ct: 0D
           15       IT IS SO ORDERED.
"O ·-
    I-, <
                  16
 i..
 0 - "'
c., "'        0
        ; ..;i         DATED:   September 16, 2019
        t'l
        t'l       17                                                .0tis D. :\!!right, If
                                                                    Umtcd States Distrit!t Jsdgc
                  18
                  19                                                       Suzanne H. Segal
                                                                         U.S. Magistrate Judge
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                          -10-
                                              QUALIFIED PROTECTIVE ORDER
